Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the previous rejections of claims 1-4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  New claims 7-11 raise new issues under 35 U.S.C. 112(b) and will be addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “determine that a report completion notice, regarding an abnormal vehicle, is received by a first vehicle from an additional vehicle”.  It is unclear from the context of the claim, as well as further dependent claims, whether the “additional vehicle” corresponds to the claimed “abnormal vehicle” of whether the vehicles are separate and distinct.  It is unclear whether the additional vehicle 
Dependent claims 8-11, which include all of the limitations of claim 7, are rejected with their base claim.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an abnormality notification device disposed in a first vehicle, comprising: an abnormality determiner configured to determine abnormality of contents of situation information representing a travel situation of a second vehicle after receiving the situation information from the second vehicle, wherein the contents are abnormal when the contents include information that prevents predicting whether a collision will occur between the first vehicle and the second vehicle and/or when the contents omit information necessary to predict whether the collision will occur; a registration determiner configured to, upon determination that the contents are abnormal, determine whether the second vehicle is registered as an abnormal vehicle; a station reporter configured to, upon determination that the second vehicle is not registered as the abnormal vehicle, to transmit an abnormally report to a station identifying the second vehicle as abnormal; a vehicle notifier configured to, upon the determination that the second vehicle is not registered as the normal vehicle, transmit a report completion notice to a third vehicle, indicating that the abnormality report identifying the second vehicle was transmitted to the station; and a registrar configured to, upon the determination that the second vehicle is not registered, register the second vehicle as the abnormal vehicle.
Regarding claim 6, the prior art fails to disclose or fairly suggest a system comprising:
a processor; a non-transitory computer-readable storage medium including instructions that, when executed, cause the following: determine that situational information is received by a first vehicle from a second vehicle; determine that the second vehicle is an abnormal vehicle when the situational information is abnormal information, wherein abnormal information includes first information that inhibits performing collision predictions and/or omits second information that facilitates performing the collision predictions; determine that the second vehicle is not registered with the first vehicle in an abnormal vehicle registry; and upon the determination that the second vehicle is not registered: (i) send an abnormal vehicle report to a station, (ii) send a report completion notice, and (iii) register the second vehicle in the abnormal vehicle registry.
	Dependent claims 2-5 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687